I dissent from the opinion of my brother FEAD in this case because I think the arrest of defendants was legal and the revolvers taken from them on their arrest were admissible in evidence on their trial. The Constitution, *Page 624 
article 2, § 10, prohibits "unreasonable searches and seizures" of the person, houses, papers and possessions of every person.
Whether a search is reasonable or not is a question for the court, as this court held in People v. Case, 220 Mich. 379
(27 A.L.R. 686). The majority opinion by Justice STEERE was concurred in by Justices McDONALD, CLARK, SHARPE, and MOORE. Justice WIEST filed a full dissenting opinion in which Justices FELLOWS and BIRD joined. That case was very like this one. The whiskey was illegally in an automobile on the fair grounds in Midland during a fair. It was not a house that was in question, but a possession, as the taxicab was in this case.
These men were guilty of felony by carrying dangerous weapons in a vehicle occupied by them without a license therefor, contrary to section 227 of the criminal code, Act No. 328, Pub. Acts 1931, which is punished by a fine not exceeding $2,500 or imprisonment in the State prison not more than five years, or both in the discretion of the court. The arrest was the result of everyday common police sense. Their opinion was well-founded. The officers were justified by the result. The revolvers they obtained on arresting the men should have been admitted in evidence.
It is the common knowledge of wardens, penologists, psychiatrists and other students of crime that every sizable community has persons who have no visible means of support but live well, who have criminal records and consort with known criminals. Yet society must wait until a crime is committed. They sit back quietly and plan. We know they are doing it. But we must not anticipate their move. When circumstances are to their liking we gaze into a gun held by a man we knew was a criminal, but *Page 625 
whom the law would not permit us to hunt. Any city can be cleared of known criminals in 48 hours, if the hands of the police are unshackled and if the powers that be will assure them of backing and support. The criminal does not expect to be caught and, if caught, does not expect to be convicted. For every 100 crimes reported last year 44 arrests were made. For every 100 arrests, 42 were convicted. The criminal knows he has better than an even chance he will not even be arrested and better than five to one he will not be convicted. Why should he worry about a severe sentence which in 82 per cent. of the crimes will not be imposed.